Exhibit 10.2
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”) is made by and between
SUPERVALU INC, (the “Company” or “SUPERVALU”) and David Boehnen (“Consultant”).
Background
     A. SUPERVALU desires Consultant to render consulting and advisory services
for SUPERVALU;
     B. The Consultant has expert knowledge relating to matters of corporate
governance;
     NOW, THE PARTIES HERETO AGREE as follows:
1. Appointment.
     1.1. Consultant Appointed. SUPERVALU hereby appoints the Consultant as an
independent consultant as of December 15, 2010, for a term of 12 months.
     1.2. Scope of Services. Consultant shall perform consulting services for,
and at the request of, SUPERVALU, subject to Consultant’s availability at a
level equal to twenty-five percent (25%) or more of the level of services
provided by the Consultant as an employee of the Company during the thirty-six
(36) month period immediately preceding his termination of employment. Such
consulting services shall relate to issues of corporate governance and other
corporate matters. It is the intent of the parties that Consultant will be
rendering legal services to the Company.
     1.3. Reporting Relationship. During the term of this Agreement, Consultant
shall report to the CEO and President, or his/her designee or successor, and
shall attend Board of Director and weekly executive staff meetings, subject to
Consultant’s availability.
2. Term.
     2.1. Term and Renewal. This Agreement shall be in force as of December 15,
2010, and continue for a period of twelve (12) months thereafter, unless sooner
terminated as provided in Section 2. Consultant may, by written notice at
anytime during the term of this Agreement, reduce the level of his services to a
level which is less than twenty percent (20%) of the level of services provided
by the Consultant during the immediately preceding thirty-six (36) month period.
Such thirty-six (36) month period shall include employment with SUPERVALU prior
to beginning services as a Consultant and services as a Consultant under this
Agreement. After receipt of such notice, Consultant agrees to maintain such
reduced level of services averaged over the remaining portion of the term of
this Agreement.
     2.2. Termination. This Agreement shall be subject to termination by
SUPERVALU at any time upon providing at least fourteen (14) days written notice
to the other party.
     2.3. Effect of Termination. Notwithstanding anything to the contrary in
this Agreement, Consultants’ obligations under Sections 2 and 5 shall survive
termination of this Agreement.
     2.4. Return of SUPERVALU Property and Right to Copyright or Publish. Upon
termination of the consulting arrangement under this Agreement, Consultant shall
promptly

1



--------------------------------------------------------------------------------



 



deliver to SUPERVALU (i) all records and other items which are the property of
SUPERVALU, or which relate in any way to the business, products, practices or
techniques of SUPERVALU, and (ii) all other property, trade secrets and
confidential information of SUPERVALU, which in any of these cases are in
Consultant’s possession or under Consultant’s control. All of such items shall
be the property of SUPERVALU, and SUPERVALU shall have the exclusive rights to
copyright and publish such materials.
3. Compensation, Travel Expenses, Office, Title.
     3.1. Compensation. SUPERVALU shall pay to Consultant a consulting fee of $1
and other good and valuable consideration in exchange for Consultant’s services.
Consultant understands and agrees that all other compensation for his 2011
services was prepaid by the Company in 2010, and Consultant is not entitled, and
shall not seek, further compensation for consulting services provided pursuant
to this Agreement. The Company is not entitled, and shall not seek, any return
of any amounts paid or benefits provided to Consultant pursuant to that certain
Separation Agreement and General Release between Consultant and the Company. The
Company agrees to consider Consultant’s performance under this Agreement in
determining whether to recommend a grant of Company stock options during
calendar year 2011. Whether to provide such a grant remain completely within the
discretion of the Company.
     3.2. Travel and Expenses. Consultant shall be reimbursed for reasonable
travel and other expenses requested by SUPERVALU and incurred as a result of
duties hereunder in the interest of SUPERVALU, provided (a) Consultant submits
appropriate receipts to SUPERVALU, and (b) such expenses comply with SUPERVALU’s
travel policies. Consultant hereby acknowledges that it is aware of SUPERVALU’s
travel policies as they exist on the date hereof.
     3.3 Office, Email and Administrative Support. Consultant shall be provided
with an office at SUPERVALU’s headquarters, regular administrative support, a
Blackberry device and computer at Company cost, and a “supervalu.com” email
address. It is the intention of the parties that Consultant shall retain his
prior secretarial assignment and his same office.
     3.4 Title. The parties acknowledge and agree that Consultant shall not use
his prior title or officer designation that he used as an employee. When using a
title, Consultant shall use “Senior Counselor to the CEO” or some similar
designation and shall not hold himself out as an officer or employee of the
Company.
4. Notice.
     4.1. Notice. All notices to be given pursuant to this Agreement shall be in
writing, and shall be given by certified or registered mail (postage prepaid) or
by overnight delivery service (prepaid) or hand delivered to the addresses set
forth below or at such other address as a party may from time to time specify in
writing. Excluding bi-lateral contract modification documents, all notices shall
be effective when actually received.
5. General Provisions.
     5.1. Assignment. This Agreement and the rights and obligations of the
parties hereunder may not be assigned, in whole or in part, by either party
without the prior written consent of the other party; except that SUPERVALU may
assign its rights to any successor to that portion of its business to which this
Agreement pertains who agrees to assume all of SUPERVALU’s obligations
hereunder.

2



--------------------------------------------------------------------------------



 



     5.2. Arbitration; Governing Law. Any controversy, claim, or dispute of
whatever nature arising between the parties (a “Dispute”) shall be resolved by
mediation or, failing mediation, by binding arbitration. This agreement to
mediate or arbitrate shall continue in full force and effect despite the
expiration, rescission, or termination of this Agreement.
Either party may begin the mediation process by giving a written notice to the
other party setting forth the nature of the Dispute. The parties shall attempt
in good faith to resolve the Dispute by mediation within 60 days of receipt of
that notice.
If the Dispute has not been resolved by mediation as provided above, or if a
party fails to participate in mediation, then the Dispute shall be resolved by
binding arbitration in Minneapolis, Minnesota. The arbitration shall be
undertaken pursuant to the substantive laws of the State of Minnesota and the
Federal Arbitration Act, and the decision of the arbitrator(s) shall be
enforceable in any court of competent jurisdiction. The parties knowingly and
voluntarily waive their rights to have their dispute tried and adjudicated by a
judge or jury.
Any party may demand arbitration as provided above by sending written notice to
the other party. The arbitration and the selection of the arbitrator(s) shall be
conducted in accordance with such rules as may be agreed upon by the parties,
or, failing agreement within 30 days after arbitration is demanded, under the
Commercial Arbitration Rules of the American Arbitration Association, as such
rules may be modified by this agreement. In any Dispute which involves more than
one million dollars in damages, three arbitrators shall be used. Unless the
parties agree otherwise, they shall be limited in their discovery to directly
relevant documents. The arbitrator(s) shall resolve any discovery disputes.
The arbitrator(s) shall have the authority to award actual money damages (with
interest on unpaid amounts from the date due), specific performance, and
temporary injunctive relief, but the arbitrator(s) shall not have the authority
to award exemplary or punitive damages, and the parties expressly waive any
claimed right to receive money damages in excess of its actual compensatory
damages. The costs of arbitration, but not the costs and expenses of the
parties, shall be shared equally by the parties. If a party fails to proceed
with arbitration, unsuccessfully challenges the arbitration award, or fails to
comply with the arbitration award, the other party is entitled to costs,
including reasonable attorney’s fees, for having to compel arbitration or defend
or enforce the award. Except as otherwise required by law, the parties agree to
maintain as confidential all information or documents obtained during the
arbitration process, including the resolution of the Dispute.
Notwithstanding the above, the parties recognize that certain business
relationships could give rise to the need for one or more of the parties to seek
emergency, provisional, or summary relief to repossess and sell or otherwise
dispose of goods and/or fixtures, to prevent the sale or transfer of
intellectual property, confidential information, goods and/or fixtures, or to
protect real or personal property from injury, and for temporary injunctive
relief. Immediately following the issuance of any such relief, the parties agree
to the stay of any judicial proceedings pending mediation or arbitration of all
underlying Disputes.
     5.3 Entire Agreement and Modification. This Agreement evidences the entire
understanding and agreement of the parties hereto relative to the consulting
arrangement between Consultant and SUPERVALU and the other matters discussed
herein. This Agreement supersedes any and all other agreements and
understandings, whether written or oral, relative to the matters discussed
herein. No modification, amendment, supplement to or waiver of this Agreement
shall be binding upon the parties hereto unless made in writing and duly signed
by both parties.

3



--------------------------------------------------------------------------------



 



     5.4. Severability. To the extent any provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be deleted from
this Agreement, and the validity and enforceability of the remainder of such
provision and of this Agreement shall be unaffected.
     5.5. Status of Consultant. In rendering services pursuant to this
Agreement, Consultant shall be acting as an independent contractor and not as an
employee or agent of SUPERVALU. As an independent contractor, Consultant shall
have no authority, express or implied, to commit or obligate SUPERVALU in any
manner whatsoever, and nothing contained in this Agreement shall be construed or
applied to create a partnership, agency or joint venture relationship between
Consultant and SUPERVALU. Consultant is liable for the payment of all taxes
applicable to any compensation paid to Consultant hereunder, and SUPERVALU shall
not withhold or pay any federal, state or local income, social security,
unemployment or workers’ compensation taxes relative to such compensation.
     5.6. Headings. Headings are for convenience only and shall not be
considered in the interpretation of this agreement.
     5.7. Waiver. A failure of either party to exercise any right provided for
herein shall not be deemed a waiver of any right under this Agreement.
     5.8 Indemnification and Insurance Coverage. SUPERVALU agrees to indemnify
and defend Consultant for any liability related to Consultant’s provision of
services under this Agreement. In the event such indemnification is required,
SUPERVALU will advance fees and expenses to Consultant consistent with the
processes and standards for employees set forth in SUPERVALU’s Bylaws and
applicable law. During the term of this Agreement, SUPERVALU shall (i) maintain
Consultant as an “executive” under its applicable D&O insurance coverage and
(ii) maintain professional services E&O coverage that covers Consultant as an
independent contractor. Both such policies will provide for continued coverage
or tail coverage for Consultant consistent with SUPERVALU’s standard practices.
IN WITNESS THEREOF, the parties have executed this Agreement as of the day and
year written below.

                      SUPERVALU INC.       Consultant    
 
                   
 
                                     
 
                                     
 
                                     
Attn:
          Attn:        
 
                   
 
                   
By:
          By:        
 
                   
 
                   
Name:
          Name:        
 
                   
 
                   
Title:
          Title:        
 
                   
 
                   
Date:
          Date:        
 
                   

4